Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 1 of 7 PagelD #: 332

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

MONICA MORRISON, ) CASE NO. 1:18-cv-06127 (CBA)(RML)
)
Plaintiff, )
)
)
V. )
)
ROBERT LANGRICK, )
)
Defendant. _)
)

 

PLAINTIFF MONICA MORRISON’S ANSWERS TO DEFENDANT ROBERT
LANGRICK’S FIRST SET OF INTERROGATORES

Plaintiff Monica Morrison (hereafter “Plaintiff” or “Ms. Morrison”), by her
attorneys, Henry R. Kaufman, P.C., for her Answers to Defendant Robert Langrick’s
First Set of Interrogatories, states as follows, reserving the right to supplement this

response, as may be necessary or appropriate, prior to trial:
REDACTED per LR 5.1
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 2 of 7 PagelD #: 333

REDACTED per LR 5.1

INTERROGATORY NO. 3:

Describe the circumstances surrounding the “agreement of non-disclosure for silence in
the exchange of compensation” that you entered into, as referenced in your blog post
entitled “I Am Not Sorry,” at the URL: https://medium.com/@monicamorrison/i-am-not-
sorryda048f09cece. In answering, please state who the agreement was made with, when it
was made, the subject matter that you agreed not to disclose, and the amount of
compensation that you received.

ANSWER TO INTERROGATORY NO. 3:

The cited blog post was referencing a Confidential Settlement Agreement, entered
into in or around 2017, to which Ms. Morrison was a party. All specific terms of that
Agreement are expressly deemed to be confidential and not subject to disclosure.
However, in the Agreement, there is a detailed provision which would allow for
disclosure, in certain circumstances, in response either to a formal subpoena or to a court
order directed to Ms. Morrison, after which Ms. Morrison would then also be required to
give notice of the demanded disclosure to the other settling party.

Without identifying the other party to the Agreement, and without describing in
any greater detail than summarized below the specific subject matter and terms of the
Confidential Settlement Agreement, Ms. Morrison is able to state that the primary subject
matter of the Agreement involved a pre-litigation financial settlement in Ms. Morrison’s
favor based on her claim of retaliation (she was fired) for whistleblowing (she reported
wage, hours and other labor and contractual violations).

Note that although the Settlement Agreement also references claims of a “hostile

workplace” and “sexual harassment,” Ms. Morrison’s allegations in those regards were
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 3 of 7 PagelD #: 334

specifically related to the harassment she witnessed of other female workers; not Ms.
Morrison herself. And the harassment was essentially in the nature of sexually-suggestive
comments. There were never any claims made by Ms. Morrison — or anyone else in the

matter — of “sexual assault,” “sexual violence” or “rape.”

REDACTED per LR 5.1

REDACTED per LR 5.1
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 4 of 7 PagelD #: 335

REDACTED per LR 5.1

INTERROGATORY NO. 6:
Identify all employment positions you have held since 2005, whether paid or unpaid, and

for each one state the time period of employment and your reason(s) for leaving that
employment.

ANSWER TO INTERROGATORY NO. 6:

-Scout Real Estate Capital 2007

- Two temp agencies (Access Staffing; Syndicate Blue/Career Group, 2008)
-Simon & Schuster 2008

-The Nielsen Company 2008

-Macy’s 2010

-XoJane.com 2011

-MoMA/Acoustiguide 201 1

[PARTIAL SELF-EMPLOYMENT BEGINS]

-Jane Pratt LLC

-Maxi Cohen Studios

-Business [nsider/Lambent Services
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 5 of 7 PagelD #: 336

- The Chertoff Group/Lambent Services

- Gallagher’s (2016)

-Working Voices/Kelly Services (2016)

-Luxe Valet (2016-2017)

-[NAME OF EMPLOYER BEING WITHHELD AT THE PRESENT TIME DUE TO

CONFIDENTIALITY REQUIREMENTS]

REDACTED per LR 5.1
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 6 of 7 PagelD #: 337

Dated: New York, New York
March 4, 2019

Respectfully submitted,

/s/ Henry R. Kaufman
Henry R. Kaufman

Attorneys for Plaintiff
Monica Morrison

60 East 42™ Street, 47" Floor
New York, NY 10165

(212) 880-0842
Case 1:18-cv-06127-CBA-RML Document 32-3 Filed 04/10/19 Page 7 of 7 PagelD #: 338

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of Plaintiff Monica Morrison’s
Answers To Defendant Robert Langrick’s First Set Of Interrogatores in the above
captioned matter was served on the below counsel of record on March 4, 2019, in
accordance with the Rules of Civil Procedure:

Thomas A. Clare (admitted pro hac vice)
Elizabeth M. Locke (admitted pro hac vice)
Andrew C. Phillips (admitted pro hac vice)
Shannon B. Timmann (admitted pro hac vice)
CLARE LOCKE LLP

10 Prince Street

Alexandria, VA 22314

Telephone: (202) 628-7400

Email: tom@clarelocke.com

Email: libby@clarelocke.com

Email: andy@clarelocke.com

Email: shannon@clarelocke.com

Daniel A. Singer (DAS 0978)

THE LAW OFFICES OF DANIEL A. SINGER PLLC
New York, New York 10017

Telephone: (212) 569-7853

Email: dan@singerlaw.com

Attorneys for Defendant Robert Langrick

Dated: March 4, 2019 By: /s/ Henry R. Kaufman
Henry R. Kaufman

13
